Citation Nr: 1219532	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 30 percent for a left corneal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to December 1968. 

This matter is before the Board of Veterans Appeals (Board) on appeal of rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2009 and January 2011, the Board remanded the case to afford the Veteran VA examinations.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the pendency of the appeal, in a rating decision in January 2012, the RO increased the rating for the corneal scar from 10 percent to 30 percent, effective July 2003, the date the Veteran filed his claim.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

After the case was returned to the Board, additional evidence consisting of VA records were associated with the Veteran's file.  After review of the records, as the records are either copies of records already in the Veteran's file or have no bearing on rating the corneal scar, the additional records need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c).

In a statement in July 2009, the Veteran raised the claim of service connection for glaucoma in the left eye, which is referred to the RO for appropriate action.







In a rating decision in June 2011, the RO denied the claim for a temporary total rating for convalescence due to left eye surgery in April 2009.  After filing a notice disagreement, in correspondence in March 2012, the Veteran elected to have the claim reviewed by a Decision Review Officer, and the matter is referred to the RO for appropriate action.


FINDING OF FACT

The left corneal scar is manifested by an asymmetrical appearance of the left eye and one characteristic of disfigurement, namely, adherence to underlying tissue; the scar is not unstable or painful or causes additional functional loss other than decreased visual acuity or impairment of the lacrimal duct, which are separately rated.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a corneal scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7; 4.118, Diagnostic Codes 7800, 7803, 7804, and 7805 (prior to October 2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2005 and in March 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  



The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in January 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran was afforded VA examinations in August 2005, in May 2010, and in January 2011.  



In January 2011, the Board remanded the case to afford the Veteran a VA examination to include photographs of the corneal scar.  Note 3 to Diagnostic Code 7800 states that for purposes of rating this type of scar, the examiner must take color photographs of the face and the photographs must be associated with the report.  Although black and white photocopies of the corneal scar were associated with the report of examination, the characteristics of the scar for rating the scar are clearly visible.  The Board finds that the black and white photocopies of the corneal scars constitute substantial compliance with the Board's remand as the purpose of the remand was to obtain evidence of any asymmetrical appearance.  The photographs along with the descriptions of the scar by the VA examiners description of the scar are adequate to rate the scar under the appropriate rating criteria.  

As the reports of the VA examinations are based on medical history and a physical examination, which describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has questioned the VA examiner's comment on the VA examination in May 2010 that the majority of the eight characteristics [of disfigurement] "make absolutely no sense" in the Veteran's case.  The VA examiner was referring to the seven characteristics relating to the size of the scar, the area covered by scar, and surface contour of the scar, nevertheless, the VA examiner did provide findings to evaluate the eight characteristics.  The VA examiner's comment was superfluous.  And the Board finds that the examination was adequate for rating the disability.





There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Facts

When the Veteran filed the current claim for increase, the left corneal scar was rated 10 percent.  While on appeal in rating decision in January 2012, the RO increased the rating to 30 percent effective the date the Veteran filed his claim for increase.  

The Veteran is also service-connected for a left eye posterior subcapsular cataract with retinal tear and ocular hypertension, rated 30 percent, and residuals of an injury to the left lacrimal duct, rated 10 percent.  In a decision in March 2009, the Board denied an increase rating for the left eye posterior subcapsular cataract with retinal tear and ocular hypertension.  And ratings of the disabilities are not now before the Board.  

On VA examination in August 2005, the Veteran described a stable corneal scar The Veteran did not have any periods of incapacitation due to his eye disabilities.  He did describe symptoms of burning or stinging, watering, photophobia, blurring, and haloes.  The Veteran did not have keratoconus or more than 4 diopeters of spherical correction between the eyes.  

Corrected visual acuity in the right eye was 20/25 for both near and far distance, and corrected visual acuity in the left eye 20/400.  The VA examiner stated the cataract was the main reason for the Veteran's vision loss although the coronial scar also affected vision.  The corneal scar had no significant effect upon occupational or daily activities.   

In May 2009, the Veteran underwent a left eye extracapsular cataract extraction with an implant of an artificial lens.  He also had a lysis of a nasal corneal adhesion to free an incarcerated nasal iris.  



On VA examination in May 2010, it was noted by history the Veteran's coronal scar, linear in shape, caused the nasal iris incarceration, temporal zonular dehiscence, and temporal correctopia.  

The left eye also showed the scars from the prior retinal laser repair.  There were no visual field defects.  On examination, corrected visual acuity for distance was 20/20 n the right eye and 20/80 in the left eye.  There also was no keratoconus.  There was no difference equal to two or more scheduled steps or lines of visual acuity between the near an distance corrected vision with the near vision being worse or was there more than 3 diopeters of spherical correction between the eyes. 

Upon inspection, the right eye was normal, but the left eye demonstrated a linear scar in the temporal sclera with sutures in a superior position.  The corneal scar was separately described as a horizontal linear scar that went from limbus to limbus.  The VA examiner found that the scar was not 5 or more inches in length and not hypo- or hyper- pigmented.  There was no abnormal texture, or missing underlying tissue, or indurated and inflexible in an area exceeding six square inches.  The examiner noted that the cornea was not normally palpated and therefore did not assess whether the surface contour of the scar was elevated or depressed on palpation.  The examiner did note that the scar adhered to the underlying iris.

In January 2011, on VA examination, the VA examiner noted the corneal scar extend completely in a nearly horizontal fashion from edge to edge at the junction of the top two thirds and the bottom third of the cornea.  It measured 8.5 mm in length.  The width was less than 1.0 mm to 4.0 mm.

The VA examiner reported that the lens implant and the adhesion to the iris at the nasal portion of the scar distorted the enlarged pupil.  There was significant iris tissue missing, but not exceeding six square inches.  





The VA examiner stated that there was a definite asymmetrical appearance of the eyes due to the corneal scarring and the missing iris tissue. 

Black and white photocopies of the eyes, clearing show asymmetry of the left eye.


Rating Criteria

During the pendency of the appeal, the criteria for rating scars were amended for claims filed on or after October 23, 2008.  73 Fed. Reg. 54,708 (66,543 (Sep. 23, 2008) (scars).  The Veteran, however, may request a review under the new criteria. 

In this case, administrative determination clearly specified the effective date of the revised regulations.  As the Veteran's claim for increase was received in August 2003, the Veteran's disability is rated under the old criteria.  

The left corneal scar is currently rated 30 percent under the old criteria of Diagnostic Code 7800.  

Under the old Diagnostic Code 7800, scars of the head, face, or neck, or other disfigurement of the head, face, or neck, are evaluated as follows.  A scar with one characteristic of disfigurement warrants a 10 percent rating.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, eyes, including eyelids, or a scar with two or three characteristics of disfigurement, warrants a 30 percent rating.  

A scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (eyes, including eyelids), or a scar with four or five characteristics of disfigurement, warrants a 50 percent rating. 





The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) A scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note 2 under Diagnostic Code 7800 states a scar of the eye may also be rated as an anatomical loss of an eye under Diagnostic Code 6063, which is based upon on impairment of visual acuity.

Other applicable Diagnostic Codes under the old criteria are Diagnostic Codes 7803, 7804, and 7805.  Under Diagnostic Code 7803, a scar that is superficial or unstable is rated 10 percent.  Under Diagnostic Code 7804, a scar that is superficial and painful on examination is rated 10 percent.  Under Diagnostic Code 7805, scar may be rated on limitation of function. 

All disabilities arising from a single injury may be rated separately.  The evaluation of the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, the Veteran may be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Analysis

On VA examination in May 2010, the VA examiner identified one characteristic of disfigurement, namely, the scar was adherent to the underlying tissue.  




As established by the VA examination in January 2011, the scar was 8.5 mm in length and 2 mm in width.  The VA examiner also stated that there was a definite asymmetrical appearance of the eyes due to the corneal scarring and the missing iris tissue of the left eye.  In addition, the scar caused whitening of the iris, although it did not cover six square inches.  In January 2011, the VA examiner also found that the cornea scar was adherent to the underlying tissue.

As for the remaining characteristics of disfigurement, the scar does not meet any of the characteristics measurements of disfigurement, namely: five or more inches in length; at least one-quarter inch wide; the skin texture exceeding six square inches; the hypo- or hyperpigmented area exceeding six square inches, the underlying soft tissue loss exceeds six square inches, the skin, if indurated and inflexible, exceeds six square inches.  The rationale given by the VA examiner in May 2010 was that the cornea itself was only an inch in diameter.  Stated differently, six of the eight characteristics of disfigurement are not present, because the scar itself is too small.   As for the seventh characteristics, the surface contour of the scar is not elevated or depressed. 

On the basis of the black and white photocopies, the evidence does establish asymmetry of the left eye, but the corneal scar itself does not have more than one characteristic of disfigurement and one characteristics does not more nearly approximate the criteria for at least four or five characteristics of disfigurement for the next higher rating of 50 percent under Diagnostic Code 7800 considering 38 C.F.R. § 4.7 (a higher rating may be assigned if the disability more nearly approximates the criteria for the next higher rating).  

And there is not gross distortion or asymmetry of both of eyes, the one eye asymmetry does not more nearly approximate the criteria for asymmetry of both of eyes for the next higher rating of 50 percent under Diagnostic Code 7800 considering 38 C.F.R. § 4.7 (a higher rating may be assigned if the disability more nearly approximates the criteria for the next higher rating). 



As for the other applicable Diagnostic Codes, there is no evidence that the scar is unstable under Diagnostic Code 7803, that is, one where there is frequent loss of covering of skin over the scar.  There is no evidence that the scar is painful on examination under Diagnostic Code 7804.  Under Diagnostic Code 7805, scar may be rated on limitation of function. 

In statements, the Veteran argues that he has decreased visual acuity, that is, his vision is worse, due to the corneal scar and he has complained of tearing.  The Veteran's statements are competent and credible evidence to be considered.    

In this case, the Veteran's decreased visual acuity is rated separately at 30 percent and tearing or injury to the lacrimal duct is separately rated at 10 percent.  There is no other evidence of functional loss due to the cornea scar for a separate rating under Diagnostic Code 7805.  To consider the functional loss of decreased visual acuity or impairment of the lacrimal duct under Diagnostic Code 7805 as a manifestation of the scar violates the rule against pyramiding under 38 C.F.R. § 4.14, when the same manifestations are already compensated under different Diagnostic Codes. 

At no time during the appeal period has the criteria for a rating higher than 30 percent been demonstrated and a staged rating is not warranted. 

As the preponderance of the evidence is against a rating higher than 30 percent for a cornea scar, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is retired.  During the appeal period, the RO denied a total disability rating for compensation based on individual unemployability, and the Veteran did not appeal the RO's decision.  Since the RO's decision, the Veteran has not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability due the cornea scar.  








See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 30 percent for a left corneal scar is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


